                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 MIKE CHILINSKI,

                      Petitioner,                   CV 18-41-H-BMM-JTJ
 vs.

 STATE OF MONTANA, TIM FOX,                     ORDER ADOPTING MAGISTRATE
 ATTORNEY GENERAL OF THE                           JUDGE’S FINDINGS AND
 STATE OF MONTANA,                                  RECOMMENDATIONS
                      Respondents.



       Pro se Petitioner Mike Chilinski applied for a writ of habeas corpus under

28 U.S.C. § 2254. (Doc. 1.) Chilinski requests that the Court dismiss his Montana

state court convictions or, in the alternative, order a new trial in Montana State

District Court omitting certain evidence. (Doc. 8 at 7.)

       Judge Johnston issued Findings and Recommendations on August 6, 2019.

(Doc. 9.) Judge Johnston recommends that the Court deny Chilinski’s Amended

Petition (Doc. 8). (Doc. 9 at 17.) Chilinski filed a 70-page objection to Judge

Johnston’s Findings and Recommendations on September 27, 2019. (Doc. 12.)



                                          1
      The Court reviews de novo those Findings and Recommendations to which a

party timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which the party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the findings and recommendations for

clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

      Chilinski’s objections advance the same arguments that he raised before.

The Court will not engage in Chilinski’s attempt to reargue the same issues. The

Court reviewed Judge Johnston’s Findings and Recommendations for clear error.

The Court finds no error.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 9) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Chilinski’s Amended Petition (Doc. 8)

is DENIED.



                                         2
      The Clerk of Court is directed to enter judgment in favor of Respondents and

against Petitioner.

      A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Chilinski files a Notice of Appeal.

      DATED this 8th day of November, 2019.




                                         3
